
	

113 SRES 517 IS: Expressing support for Israel's right to defend itself and calling on Hamas to immediately cease all rocket and other attacks against Israel. 
U.S. Senate
2014-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 517
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2014
			Mr. Graham (for himself, Mr. Schumer, Ms. Ayotte, Mr. Cardin, Mr. Rubio, and Mr. Blumenthal) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Expressing support for Israel's right to defend itself and calling on Hamas to immediately cease
			 all rocket and other attacks against Israel.  
	
	
		Whereas, on July 17, 2014, the Senate unanimously passed a resolution supporting
			 Israel’s absolute right to defend its citizens and ensure the survival of
			 the State of Israel, condemning the actions of Hamas, and calling for the 
			 President of the Palestinian Authority to dissolve the unity government
			 with Hamas;Whereas, since June 2014, Hamas has fired over 1,800 rockets at Israel;Whereas Hamas has used a system of tunnels to smuggle weapons and launch attacks on Israel;Whereas, since ground operations in Gaza began, the Israeli Defense Forces (IDF) have discovered 28
			 of these tunnels whose only purpose is to kill and kidnap Israelis;Whereas Hamas’ weapons arsenal includes approximately 12,000 rockets that vary in range;Whereas innocent Israeli civilians are indiscriminately targeted by Hamas rocket attacks;Whereas 5,000,000 Israelis are currently living under the threat of rocket attacks from Gaza;Whereas the Iron Dome system has saved countless lives inside Israel;Whereas, consistent with  Article 51 of the United Nations charter, which  recognizes a nation’s
			 right to self-defense,
			 Israel must be allowed to take any actions necessary to remove those
			 threats;Whereas the IDF has used text messages, leaflet drops, phone calls, and other methods to clear out
			 areas and avoid unnecessary civilian casualties;Whereas Hamas uses civilians in Gaza as human shields by placing missile launchers next to schools,
			 hospitals, mosques, and private homes;Whereas Hamas’ interior ministry has called on residents  of Gaza to ignore IDF warning to get out
			 of
			 harm’s way; andWhereas any effort to broker a ceasefire agreement that does not eliminate those threats cannot be
			 sustained in the long run and will leave Israel vulnerable to future
			 attacks: Now, therefore, be it
		
	
		That the Senate—(1)reaffirms its support for Israel’s right to defend its citizens and ensure the survival of the
			 State of Israel;(2)calls on the United Nations Secretary General to immediately condemn the terrorist attacks by Hamas
			 on Israel;(3)urges the international community to condemn the unprovoked rocket fire at Israel;(4)recognizes that the Government of Israel must be allowed to take actions necessary to remove the
			 present and future threats posed by Hamas’ rockets and tunnels;(5)calls on Hamas to immediately cease all rocket and other attacks against Israel;(6)opposes any efforts to impose a cease fire that does not allow for the Government of  Israel to
			 protect
			 its citizens from threats posed by Hamas rockets and tunnels; and(7)calls on Hamas to stop using residents of Gaza	as human shields.
			
